DETAILED ACTION
Response to Amendment
	In response to amendment filed on 12/9/2021, claims 1, 7- 9 are amended. Claims 1- 9 are pending for examinations.
Response to Arguments
	Applicant’s arguments with respect to claim(s) filed in the remarks on 12/9/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended independent claims; hence examiner believes that the scope has been changed, hence examiner has considered new reference Shah et al. (US Pat. No. 8472943 B1). Shah teaches the limitations about the delivery of the data in accordance with information on error rate of the data delivered from the second wireless communication device. Shah teaches as per Fig. 3 and Fig. 4. and lines 56- 61 of col. 10; #60 can be a first wireless communication device and #56 forwarding link block having forwarding channel elements can be a second wireless communication device and mobile station (i.e. see Fig. 4, #200) can be a third wireless communication device. Further see lines 49- 60 about each devices transmits wirelessly; now refer to lines 60 of col. 10 to lines 1- 6 of col. 11 about the controller (#60) may be configured to perform one or more of the following functions: (i) detecting a fault condition in a forward link or reverse link signal that is transmitted through or received through a first channel element, (ii) determining whether an RF condition accounts for that fault condition, (iii) in response to a determination that the RF condition does not account for the fault condition, allocating a second channel element, such that both the first and second channel elements are used to transmit or receive the signal, (iv) compare the error rates or other quality metrics of the received signals resulting from the use of the first and second channel elements, and (v) discontinue use of the first channel element if the second channel elements results in a lower error rate, or otherwise results in a higher signal quality; further refer to lines 10- 21 of col. 9 about The RAN (i.e. controller #60) may detect a fault condition in the forward link (i.e. through#56) signal received by the mobile station in various ways. In some embodiments, the RAN may receive from the mobile station a report of a frame error rate that the mobile station obtained for the forward link signal. The RAN may compare the reported frame error rate to a threshold, and a fault condition may be indicated if the reported frame error rate exceeds the threshold. The mobile station may send such reports to the RAN periodically, in response to the mobile station detecting an unusually high frame error rate, or in response to a request from the RAN.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 3, 5, 7- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin et al. (US Pub. No. 20200359356 A1), hereafter Siro in view of Huawei, “downlink flow control for EN-DC”, published in AUG 2017(see IDS filed on 9/8/2020, page 2, (#2)) and in further view of Shah et al. (US Pat. No. 8472943 B1).

	Regarding claim 1, Siro teaches a wireless communication system (see Fig. 2, MN (maser node) as first wireless communication device and SN (secondary node) as a second wireless communication device) comprising: 
	a first wireless communication device; and a second wireless communication device, wherein the first wireless communication device comprises: a communicator that delivers, to the second wireless communication device, data addressed to a third wireless communication device (see Fig. 2 #222 DL user data; refer to [0066]… some threshold-based reporting can be configured at the secondary node to report the feedback (e.g., a DL DATA DELIVERY STATUS message) whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE (i.e. third wireless communication device), the report is triggered).
	Here Siro states in [0066] about SN reports the feedback to MN as a DL DATA DELIVERY STATUS message, whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE (i.e. third wireless communication device), the report is triggered; but fails to on page 2, section (3) about… in case the splitting node2 is not able to deliver a PDCP PDU (e.g. PDU No.4) towards the UE (e.g. based on the RLC status report from UE) while the following PDCP PDU are delivered successfully (e.g. radio condition gets better), as the splitting node does not have the information on the PDCP discard timer, it is not able to determine whether the packet needs to be retransmitted or discarded by the splitting node, if the splitting node (i.e. second wireless communication device) inform the non-delivered PDCP PDU SN to the anchor node (i.e. first wireless communication device), the anchor node should be able to make the decision whether to discard the packet or resend the packet to the UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huawei with the teachings of Siro to make system more reliable. Having a mechanism wherein receives, from the second wireless communication device, information on communication quality according to failed data of which delivery fails among the data delivered from the second wireless communication device to the third wireless communication device; and a controller that controls delivery of the data in accordance with the information on the communication quality; greater way reliable communication can be carried out in the communication system. But Siro is silent about the delivery of the data in accordance with information on error rate of the data delivered from the second wireless communication device; detecting a fault condition in a forward link or reverse link signal that is transmitted through or received through a first channel element, (ii) determining whether an RF condition accounts for that fault condition, (iii) in response to a determination that the RF condition does not account for the fault condition, allocating a second channel element, such that both the first and second channel elements are used to transmit or receive the signal, (iv) compare the error rates or other quality metrics of the received signals resulting from the use of the first and second channel elements, and (v) discontinue use of the first channel element if the second channel elements results in a lower error rate, or otherwise results in a higher signal quality; further refer to lines 10- 21 of col. 9 about The RAN (i.e. controller #60) may detect a fault condition in the forward link (i.e. through#56) signal received by the mobile station in various ways. In some embodiments, the RAN may receive from the mobile station a report of a frame error rate that the mobile station obtained for the forward link signal. The RAN may compare the reported frame error rate to a threshold, and a fault condition may be indicated if the reported frame error rate exceeds the threshold. The mobile station may send such reports to the RAN periodically, in response to the mobile station detecting an unusually high 

	Regarding claim 2, Siro in view of Huawei and Shah teaches as per claim 1, wherein the information on the communication quality represents information on sequence number for the failed data; already discussed above Huawei see on page 2 section 3 non-delivered PDCP PDU SN.

	Regarding claim 3, Siro in view of Huawei and Shah teaches as per claim 1, wherein the information on the communication quality represents a number of failed deliveries of the data or a number of successful deliveries of the data; already discussed above Siro see [0066].. Number of successfully delivered PDCP PDUs.	

	Regarding claim 5, Siro in view of Huawei and Shah states about claim 1, wherein the controller further controls the delivery of the data in accordance with information on a radio resource of the second wireless communication device; Huawei see page 2, (3) … the splitting node does not have the information on the PDCP discard timer, it is not able to determine whether the packet needs to be retransmitted or if the splitting node inform the non-delivered PDCP PDU SN to the anchor node, the anchor node should be able to make the decision whether to discard the packet or resend the packet to the UE.

	Regarding claim 7, Siro teaches a base station comprising (see Fig. 2, MN (maser node) as base station and SN (secondary node) as another base station): 
	a communicator that delivers data to a user equipment via another base station (see Fig. 2 #222 DL user data; refer to [0066]… some threshold-based reporting can be configured at the secondary node to report the feedback (e.g., a DL DATA DELIVERY STATUS message) whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE (i.e. user equipment), the report is triggered).
	Here Siro states in [0066] about SN reports the feedback to MN as a DL DATA DELIVERY STATUS message, whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE, the report is triggered; but fails to state about information on communication quality according to failed data of which delivery fails among the data delivered from the other base station to the user equipment; and a controller that controls delivery of the data in accordance with the information on the communication quality; however Huawei states on page 2, section (3) about… in case the splitting node2 is not able to deliver a PDCP PDU (e.g. PDU No.4) towards the UE (e.g. based on the RLC status report from if the splitting node (i.e. second wireless communication device) inform the non-delivered PDCP PDU SN to the anchor node (i.e. first wireless communication device), the anchor node should be able to make the decision whether to discard the packet or resend the packet to the UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huawei with the teachings of Siro to make system more reliable. Having a mechanism about information on communication quality according to failed data of which delivery fails among the data delivered from the other base station to the user equipment; and a controller that controls delivery of the data in accordance with the information on the communication quality; greater way reliable communication can be carried out in the communication system. But Siro is silent about the delivery of the data in accordance with information on error rate of the data delivered from the second wireless communication device; however Shah teaches as per Fig. 3 and Fig. 4. and lines 56- 61 of col. 10; #60 can be a first wireless communication device and #56 forwarding link block having forwarding channel elements can be a second wireless communication device and mobile station (i.e. see Fig. 4, #200) can be a third wireless communication device. Further see lines 49- 60 about each devices transmits wirelessly; now refer to lines 60 of col. 10 to lines 1- 6 of col. 11 about the controller (#60) may be configured to perform one or more of the following functions: (i) detecting a fault condition in a forward link or reverse link signal that is transmitted through or received through a first channel element, (ii) determining whether an RF condition accounts for that fault condition, (iii) in response to a determination that the RF condition does not account for the fault condition, allocating a second channel element, such that both the first and second channel elements are used to transmit or receive the signal, (iv) compare the error rates or other quality metrics of the received signals resulting from the use of the first and second channel elements, and (v) discontinue use of the first channel element if the second channel elements results in a lower error rate, or otherwise results in a higher signal quality; further refer to lines 10- 21 of col. 9 about The RAN (i.e. controller #60) may detect a fault condition in the forward link (i.e. through#56) signal received by the mobile station in various ways. In some embodiments, the RAN may receive from the mobile station a report of a frame error rate that the mobile station obtained for the forward link signal. The RAN may compare the reported frame error rate to a threshold, and a fault condition may be indicated if the reported frame error rate exceeds the threshold. The mobile station may send such reports to the RAN periodically, in response to the mobile station detecting an unusually high frame error rate, or in response to a request from the RAN.It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Shah with the teachings of Siro in view of Huawei to make system more effective. Having a mechanism wherein the delivery of the data in accordance with information on error rate of the data delivered from the second wireless communication device; greater way reliable communication can be carried out in the communication system.

	Regarding claim 8, Siro teaches a base station comprising (see Fig. 2, MN (maser node) as other base station and SN (secondary node) as base station): 
	a communicator transmits, to a user equipment, data delivered from another base station (see Fig. 2 #222 DL user data; refer to [0066]… some threshold-based reporting can be configured at the secondary node to report the feedback (e.g., a DL DATA DELIVERY STATUS message) whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE, the report is triggered).
	Here Siro states in [0066] about SN reports the feedback to MN as a DL DATA DELIVERY STATUS message, whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE, the report is triggered; but fails to state about information on communication quality according to failed data of which delivery fails among the data delivered to the user equipment, wherein delivery of the data by the other base station is controlled in accordance with the information on the communication quality; however Huawei states on page 2, section (3) about… in case the splitting node2 is not able to deliver a PDCP PDU (e.g. PDU No.4) towards the UE (e.g. based on the RLC status report from UE) while the following PDCP PDU are delivered successfully (e.g. radio condition gets better), as the splitting node does not have the information on the PDCP discard timer, it is not able to determine whether the packet needs to be retransmitted or discarded by if the splitting node (i.e. second wireless communication device) inform the non-delivered PDCP PDU SN to the anchor node (i.e. first wireless communication device), the anchor node should be able to make the decision whether to discard the packet or resend the packet to the UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huawei with the teachings of Siro to make system more reliable. Having a mechanism about information on communication quality according to failed data of which delivery fails among the data delivered to the user equipment, wherein delivery of the data by the other base station is controlled in accordance with the information on the communication quality; greater way reliable communication can be carried out in the communication system. But Siro is silent about the information on the communication quality includes information on error rate of the data transmitted to the user equipment; however Shah teaches as per Fig. 3 and Fig. 4. and lines 56- 61 of col. 10; #60 can be a first wireless communication device and #56 forwarding link block having forwarding channel elements can be a second wireless communication device and mobile station (i.e. see Fig. 4, #200) can be a third wireless communication device. Further see lines 49- 60 about each devices transmits wirelessly; now refer to lines 60 of col. 10 to lines 1- 6 of col. 11 about the controller (#60) may be configured to perform one or more of the following functions: (i) detecting a fault condition in a forward link or reverse link signal that is transmitted through or received through a first channel element, (ii) determining whether an RF condition accounts for that fault condition, (iii) in response to a determination that the RF condition does not account for the fault condition, allocating a second channel element, such that both the first and second channel elements are used to transmit or receive the signal, (iv) compare the error rates or other quality metrics of the received signals resulting from the use of the first and second channel elements, and (v) discontinue use of the first channel element if the second channel elements results in a lower error rate, or otherwise results in a higher signal quality; further refer to lines 10- 21 of col. 9 about The RAN (i.e. controller #60) may detect a fault condition in the forward link (i.e. through#56) signal received by the mobile station in various ways. In some embodiments, the RAN may receive from the mobile station a report of a frame error rate that the mobile station obtained for the forward link signal. The RAN may compare the reported frame error rate to a threshold, and a fault condition may be indicated if the reported frame error rate exceeds the threshold. The mobile station may send such reports to the RAN periodically, in response to the mobile station detecting an unusually high frame error rate, or in response to a request from the RAN.It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Shah with the teachings of Siro in view of Huawei to make system more effective. Having a mechanism wherein the information on the communication quality includes information on error rate of the data transmitted to the user equipment; greater way reliable communication can be carried out in the communication system.

	Regarding claim 9, Siro teaches a user equipment comprising (see Fig. 2, MN (maser node) as first wireless communication device and SN (secondary node) as a second wireless communication device): 

a controller that reports information on reception of the data to the second wireless communication device (see Fig. 2 #222 DL user data; refer to [0066]… some threshold-based reporting can be configured at the secondary node to report the feedback (e.g., a DL DATA DELIVERY STATUS message) whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE (i.e. third wireless communication device), the report is triggered).
	Here Siro states in [0066] about SN reports the feedback to MN as a DL DATA DELIVERY STATUS message, whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE (i.e. third wireless communication device), the report is triggered; but fails to state about wherein
information on communication quality according to failed data of which delivery fails among the data delivered from the second wireless communication device to the user equipment is reported from the second wireless communication device to the first wireless communication device in accordance with the information on the reception of the data, and delivery of the data from the first wireless communication device to the second wireless communication device is controlled in accordance with the information on the communication quality; however Huawei states on page 2, section (3) about… if the splitting node (i.e. second wireless communication device) inform the non-delivered PDCP PDU SN to the anchor node (i.e. first wireless communication device), the anchor node should be able to make the decision whether to discard the packet or resend the packet to the UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huawei with the teachings of Siro to make system more reliable. Having a mechanism about wherein information on communication quality according to failed data of which delivery fails among the data delivered from the second wireless communication device to the user equipment is reported from the second wireless communication device to the first wireless communication device in accordance with the information on the reception of the data, and delivery of the data from the first wireless communication device to the second wireless communication device is controlled in accordance with the information on the communication quality; greater way reliable communication can be carried out in the communication system. But Siro is silent about the limitations about the delivery of the data in accordance with information on error rate of the data delivered from the second wireless communication device; however Shah teaches as per Fig. 3 and Fig. 4. and lines 56- 61 of col. 10; #60 can be a first wireless communication device and #56 forwarding link block having forwarding channel detecting a fault condition in a forward link or reverse link signal that is transmitted through or received through a first channel element, (ii) determining whether an RF condition accounts for that fault condition, (iii) in response to a determination that the RF condition does not account for the fault condition, allocating a second channel element, such that both the first and second channel elements are used to transmit or receive the signal, (iv) compare the error rates or other quality metrics of the received signals resulting from the use of the first and second channel elements, and (v) discontinue use of the first channel element if the second channel elements results in a lower error rate, or otherwise results in a higher signal quality; further refer to lines 10- 21 of col. 9 about The RAN (i.e. controller #60) may detect a fault condition in the forward link (i.e. through#56) signal received by the mobile station in various ways. In some embodiments, the RAN may receive from the mobile station a report of a frame error rate that the mobile station obtained for the forward link signal. The RAN may compare the reported frame error rate to a threshold, and a fault condition may be indicated if the reported frame error rate exceeds the threshold. The mobile station may send such reports to the RAN periodically, in response to the mobile station detecting an unusually high frame error rate, or in response to a request from the RAN. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin et al. (US Pub. No. 20200359356 A1), hereafter Siro in view of Huawei, “downlink flow control for EN-DC”, published in AUG 2017(see IDS filed on 9/8/2020, page 2, (#2)) and in further view of Shah et al. (US Pat. No. 8472943 B1) and in further view of ZTE, “Introduction of EN-DC in 36.425”, published in June 2017(see IDS filed on 9/8/2020, page 2, (#3)).

	Regarding claim 4, Siro in view of Huawei and Shah states about identifiers indicating an order of the delivery of the data (Siro see [0066] PDCP Sequence Number) , and the information on the communication quality represents a number of identifiers in which the delivery of the data fails or a number of identifiers in which the delivery of the data is successful; Siro see [0066] count of a “Number of successfully delivered PDCP PDUs to UE; but Siro silent about wherein the communicator assigns, to the data addressed to the third wireless communication device; however ZTE states on page 7 (5.4.10) about Node hosting PDCP shall assign consecutive X2-U sequence numbers to each transferred X2-U packet. Assisting Node shall detect whether an X2-U packet was lost and memorise the respective sequence number ….. .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin et al. (US Pub. No. 20200359356 A1), hereafter Siro in view of Huawei, “downlink flow control for EN-DC”, published in AUG 2017(see IDS filed on 9/8/2020, page 2, (#2)) and in further view of Shah et al. (US Pat. No. 8472943 B1) and in further view of Yamamoto et al. (JP 2015-177509), published on 2015; see IDS filed on 4/20/2020, page 2, (#3); hereafter Yam.

	Regarding claim 6, Siro in view of Huawei and Shah states as per claim 1, but Siro fails wherein the controller further controls the delivery of the data in accordance with information on latency; however Yam teaches in [0041] about S-GW 2 (i.e. first wireless communication device), the communication quality collection control unit 431 receives information on communication quality transmitted from each eNB (SeNB 11-1, SeNB 11-2, MeNB 12) for communication of data of U-Plane, and stores the unit. By storing in 412, the said information is collected. Then, in S-GW 2, the data communication control unit 432 performs U-Plane data based on the information on the information on communication quality, information on a band (for example, bandwidth), information on delay, and jitter on a link of wireless communication between each eNB (SeNB 11-1, SeNB 11-2, MeNB 12) and UE 1 One or more of the information related to may be used. Such information about each eNB is stored or detected by the respective eNB and transmitted to the S-GW 2, or stored or detected by the UE 1 and transmitted to the respective eNB, for example. Send to GW2. As information on the band, information on the band itself and information related thereto are used. As information on delay, information on delay itself and information related to it are used. As information on jitter, information on jitter itself and information related to it are used. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yam with the teachings of Siro in view of Huawei and Shah to make system more reliable. Having a mechanism wherein the controller further controls the delivery of the data in accordance with information on latency; greater way reliable communication can be carried out in the communication system.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468